Exhibit 31.1 I, Mark A. Luden, certify that: 1. I have reviewed this annual report on Form 10-K of The Guitammer Company; 2. Based on my knowledge, this annual report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this annual report; 3. Based on my knowledge, the financial statements, and other financial information included in this annual report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this annual report; 4. The registrant's other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused suchdisclosure controls and procedures to be designed under oursupervision, to ensure that material information relating to theregistrant, including its consolidated subsidiaries, is made known tous by others within those entities, particularly during the period inwhich this annual report is being prepared; (b) Evaluated the effectiveness of the registrant's disclosure controlsand procedures and presented in this report our conclusions about theeffectiveness of the disclosure controls and procedures, as of the endof the period covered by this report based on such evaluation; and (c) Disclosed in this report any change in the registrant's internalcontrol over financial reporting that occurred during the registrant'smost recent fiscal quarter that has materially affected, or isreasonably likely to materially affect, the registrant's internalcontrol over financial reporting; and (d) Disclosed in this report any change in the small business issuer'sinternal control over financial reporting that occurred during thesmall business issuer's most recent fiscal quarter (the small businessissuer's fourth fiscal quarter in the case of an annual report) thathas materially affected, or is reasonably likely to materially affect,the small business issuer's internal control over financial reporting;and 5. The registrant's other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the registrant's auditors and the audit committee of the registrant's board of directors: (a) All significant deficiencies and material weaknesses in the designor operation of internal control over financial reporting which arereasonably likely to adversely affect the registrant's ability torecord, process, summarize and report financial information; and (b) Any fraud, whether or not material, that involves management orother employees who have a significant role in the registrant'sinternal control over financial reporting. Date:April 6, 2012 /s/ Mark A. Luden Mark A. Luden President and Chief Executive Officer (principal executive officer)
